873 F.2d 1440Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbert Eugene PROFFITT, Plaintiff-Appellant,v.ONE UNITED STATES MARSHAL, Joseph N. Orandello, Robert BowenAult, One United States Parole Commission Officer,Defendants-Appellees.Wilbert Eugene PROFFITT, Plaintiff-Appellant,v.ONE UNITED STATES MARSHAL, Joseph N. Orandello, Robert BowenAult, One United States Parole Commission Officer,Defendants-Appellees.
Nos. 88-7309, 88-7034.
United States Court of Appeals, Fourth Circuit.
Submitted March 3, 1989.Decided April 28, 1989.Rehearing and Rehearing In Banc Denied in No. 88-7309 May 19, 1989.

Wilbert E. Proffitt, appellant pro se.
Robert W. Jaspen, Office of the United States Attorney, for appellees.
Before WIDENER, HALL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
In these consolidated cases Wilbert Eugene Proffitt appeals from the district court's orders resulting in the dismissal of his action brought pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Proffitt v. One U.S. Marshal, C/A No. 88-112-R (E.D.Va. Aug. 30, 1988;  Nov. 14, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 As Proffitt's first notice of appeal was interlocutory, we find no error in the district court maintaining jurisdiction over the action until a final order was entered